Citation Nr: 0620378	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to July 
1978 and from May 1986 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the veteran failed to appear for a 
scheduled hearing at the RO before a Veterans Law Judge 
(Travel Board hearing); thus, his request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.704 (2005).


FINDING OF FACT

The veteran has a history of diastolic pressure of 100 or 
more and continuous medication is required for control of his 
hypertension; but his diastolic pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for a higher initial (or compensable) rating have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial effective date, if a higher disability 
rating is granted on appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  No further VA notice is therefore required with 
respect to his hypertension increased rating claim.  
Moreover, collectively, in April 2001 and December 2005 
letters, the RO satisfied the four elements delineated in 
Pelegrini.  Under these circumstances, the Board concludes 
that VA has satisfied its duty to notify the veteran and that 
it is unnecessary to remand this case to the AOJ, this is 
particularly so here where the Board is granting an initial 
10 percent rating for the entire period.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  There can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  Neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The veteran failed to 
appear for a scheduled hearing.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

The veteran contends that his hypertension warrants a 
compensable rating, claiming a history of diastolic pressure 
of 100 or more that is controlled by medication.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned initial disability ratings, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's hypertension is evaluated under 38 C.F.R. § 
4.101, Diagnostic Code 7101, which contemplates a 10 percent 
rating for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where there is a history of diastolic 
pressure predominantly 100 or more and continuous medication 
is required for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more; a 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more.  A maximum 60 percent rating will be assigned 
when diastolic pressure is predominantly 130 or more.  38 
C.F.R. § 4.101, Diagnostic Code 7101 (2005).

For the purposes of this section, the term hypertension means 
that diastolic blood pressure is predominantly 90 millimeters 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

While in service, the veteran's systolic blood pressure was 
always less than 160 millimeters but, in January and October 
2000, the veteran's diastolic blood pressure ranged from 101 
to 105.  Both the veteran and his service medical records 
confirm that he has been on medication since he was diagnosed 
with hypertension in the late 1980s.  VA outpatient records 
and an August 2004 VA examination report reflect complaints 
of, and treatment for, hypertension for which the veteran was 
prescribed medication.  These records show blood pressure 
measurements under the 200 level for systolic pressure and 
under 110 for diastolic pressure.  But they also reveal that, 
on multiple occasions in July 2002 and September 2003, the 
veteran's diastolic pressure was 100 or more, even though he 
was on medication for his hypertension.

Resolving the doubt in the veteran's favor, the Board 
concludes that the veteran's hypertension approximates an 
initial 10 percent disability rating, that is, the veteran 
has a history of diastolic pressure of 100 or more and 
continuous medication has been required for control of his 
hypertension.  But the medical evidence fails to show that 
the required manifestations warrant a higher, 20 percent, 
evaluation for hypertension.  The Board has carefully 
reviewed the clinical records, which contain multiple blood 
pressure readings.  But the next higher rating does not just 
require one or a few readings, which show a diastolic 
pressure of 110 or more, or a systolic pressure of 200 or 
more.  Rather, the readings must be predominantly 110 or more 
for the diastolic pressure, or predominantly 200 or more for 
the systolic pressure.  In the present case, none of the 
veteran's diastolic pressure readings have been 110 or more.  
Similarly, none of his systolic pressure readings have been 
160 or more.  Generally, these records show that the 
veteran's blood pressure is well controlled by prescribed 
medications.  The record shows that a clear preponderance of 
evidence fails to establish that the requirements for a 20 
percent have been met.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating for hypertension 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's hypertension has been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent rating at any time 
during the period of this initial evaluation. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made.  38 C.F.R. § 3.321(b)(1) (2005).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, the Board finds no evidence of an 
exceptional disability.  There is nothing in the record to 
show by medical evidence that the veteran has ever been 
unemployable due to his hypertension.  Hence, the evidence 
cannot establish that the veteran's hypertension alone, 
interferes markedly with his employment so as to make 
application of the schedular criteria impractical.  As a 
whole, the evidence does not show that the impairment 
resulting solely from hypertension warrants extra-schedular 
consideration.  


ORDER

An initial 10 percent rating for hypertension is granted, 
subject to the laws and regulations governing monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


